DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks 
Claims 1, 5, and 6 have been amended. Claim 2 has been canceled. Claims 5 and 6 have been withdrawn from consideration. Claims 7-21 are newly added. Claims 1, 3, 4 and 7-21 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitated by application amendments. Furthermore, new art has been added as necessitated by the newly added claims. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7-10, 12-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0052984). 
As to claims 1, Nakamura discloses a lithium ion secondary battery ([0015], [0031] and [0142]; figure 1A, [0113]-[0118]) comprising: a power generating element ([0031], the power generating element is the positive electrode, the negative electrode, the separator and the electrolyte; figure 1A, [0113]-[0118]) including an electrolyte solution ([0031], [0137]-[0142]), and an electrode stack ([0031]; figure 1A, [0113]-[0118]) including a positive electrode ([0031], 2 or more and 19.6 N/mm2 or less (Table 2, [0177]; to further explain table 2 shows that the prior art has tensile strengths ranging from 13-20 N/mm2 which is overlapping ranges see MPEP 2144.05 citation below; furthermore when the electrode comprises the HLB surfactant of polyoxyethylene isotridecy ether at HLB of 10 or 15 within the electrode the tensile strength is 18 or 20 N/mm2 respectively, additionally, as the HLB is claimed as 10 to 15 [0032] and [0039] and Table shows that the HLB affects the tensile strength one of ordinary skill within the art at the time of the effective filling date would appreciate the tensile strength as a range when the specific surfactant is being used also, the examiner has classified the rejection as a 103 type rejection because of picking and choosing the specific surfactant, the amount and current collector).
Furthermore, it would have been obvious to one of ordinary skill within the art at the time of the effective filing date of the invention to use the examples with the tensile strengths of 18 and 20 N/mm2 within the lithium ion battery of Nakamura as a mere combining prior art 
MPEP 2144.05 I states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists… Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).  
As to claim 3, Nakamura discloses wherein, the negative electrode active material layer contains a binder ([0047], [0101], [0154], [0159] and [0171]); and the binder is contained by 0.3 to 3% of weight of the negative electrode active material layer ([0171], the total amount of polyvinyliden fluoride as a binder (A) and styrene-butadiene rubber polymer as a binder (B) to be in the range from 1.5 to 5 parts by weight, based on 100 parts by weight of the active material composition).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 7, Nakamura discloses wherein, the positive electrode is a thin plate or sheet shaped battery member (figures 1A and 1B #9, [0113]-[0123]). 
As to claim 8, Nakamura discloses wherein, the positive electrode current collector foil comprises metal ([0123]).
As to claim 9, Nakamura discloses wherein, the positive electrode active material is formed by applying or rolling a mixture of a positive electrode active material, a binder, and a conductive agent on at least one surface of the positive electrode current collector, and drying the mixture (figures 1A and 1B #9, [0113]-[0123], [0159]-[0160]; also see MPEP 2113 I product by process claims). 
As to claim 10, Nakamura discloses wherein, the negative electrode is a thin plate or sheet shaped battery member (figures 1A and 1B #10, [0113]-[0123]). 
As to claim 12, Nakamura discloses wherein, the power-generating element is sealed with a metal laminate sheet (figures 1A and 1B #2, [0113]-[0123]). 
As to claim 13, Nakamura discloses wherein, the negative electrode current collector is formed by rolling or electrically depositing metal copper into a foil shape ([0040], also see MPEP 2113 I product by process claims). 
As to claim 14, Nakamura discloses wherein, the negative electrode current collector foil has a thickness of 4 to 10 microns ([0040], also see MPEP 2144.05 citation above). 
As to claim 15, Nakamura discloses wherein, the positive electrode active material layer active material layer includes lithium nickel composite oxide ([0125]-[0127]). 
As to claim 16, Nakamura discloses wherein, the positive electrode active material layer active material layer includes lithium manganese composite oxide ([0125]-[0127]).
As to claim 20, Nakamura discloses wherein, the negative electrode active material layer includes graphite ([0044]-[0045]). 
As to claim 21, Nakamura discloses wherein, the separator includes an olefin resin layer (figures 1A and 1B #7 and 8, [0113]-[0123], [0134]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0052984) as applied to claim 1 above, and further in view of Minami (US 2007/0172733).
As to claim 4, Nakamura is silent to wherein, the negative electrode current collector foil has a tensile strength of 200 N/mm2 or more and 500 N/mm2 or less. Minami discloses a lithium secondary battery comprising a negative electrode current collector and a negative electrode 2 to 1,000 N/mm2 ([0025]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the to use the tensile strength of the current collector from Minami within Nakamura because if the tensile strength of the current collector is to low wrinkles or bends occur in the negative electrode current collector due to changes in volume of the negative electrode active material during change and discharge, on the other hand if the tensile strength of the negative electrode current collector is to high it becomes difficult to partially embed the negative electrode active material within the current collector hindering the improvement in the adhesion between the negative electrode active material and the negative electrode current collector ([0025], Minami). In addition, it would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the to use the tensile strength of the current collector from Minami within Nakamura as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143 I (A)). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).  
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0052984) as applied to claim 1 above, and further in view of Takami (US 2005/0069777).
As to claim 11, Nakamura discloses wherein, the negative electrode active material layer is formed by applying a mixture of a negative electrode active material ([0096]-[0108], [0044], [0045], [0062]) a binder ([0086]), on at least one surface of the negative electrode current 
As to claim 18, Nakamura is silent to wherein, the positive electrode active material layer has 3.5 to 5% carbon material. Takami discloses a nonaqueous secondary battery ([0010]) wherein, the positive electrode comprises 3 to 18 weight percent of a conductive agent ([0079]) and wherein the conductive agent is carbon material ([0077]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to include the conductive agent within the positive electrode of Nakamura because the conductive agent exhibits specific effects when above 3 percent (increase conductivity) and can reduce the decomposition of the nonaqueous electrolyte  on the surface of the conductive agent in high temperature storage ([0079], Takami). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0052984) as applied to claim 1 above, and further in view of Nishida (US 2006/0115733).
As to claim 17, Nakamura is silent to wherein, the positive electrode active material layer includes lithium nickel manganese cobalt composite oxide with a layered crystal structure. . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 2011/0052984) as applied to claim 1 above, and further in view of Son (US 2012/0177989).
As to claim 19, Nakamura is silent to wherein, the negative electrode active material layer is a porous or microporous layer including pores. Son discloses a negative electrode active material composition for preventing stress occurring during volumetric expansion ([0012]), wherein the negative electrode active material layer is porous and comprises porous ([0063]). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to have the negative electrode active material layer of Nakamura be porous and include pores as done within Son because interior stress can be prevented from forming during volumetric expansion ([0020], [0012]). 
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
The applicant’s arguments are directed to the claim limitation the negative electrode has a tensile strength of 18.8 N/mm2 or more and 19.6 N/mm2 or less. The applicants arguments are first to the instant claimed rejection of Nakamura (US 2011/0052984) wherein the examiner relied on wherein HLB (hydrophile-lipophile balance) of 10 to 15 ([0039], Nakamura) wherein the HLB is polyoxyethylene isotridecyl ether as shown within Table 2. With the HLB being polyoxyethylene isotridecyl ether at 10 the tensile strength was 18 (N/mm2) and when the HLB was polyoxyethylene isotridecyl ether at 15 the tensile strength was 20 (N/mm2). The examiner then cited MPEP 2144.05 for overlapping ranges and merely close ranges as being obvious (see exact citations above). The applicant then cited a Federal Circuit ruling. 
 The Federal Circuit pointed out that the claims and prior art in Titanium Metal disclosed single points (i.e. an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium), not ranges, and the claimed amount fell within the two single amounts disclosed by the prior art. The Federal Circuit further noted that the prior art establishes two measurements, which were themselves not far apart, and the claim simply adopted a measurement between those ends. Thus, the Federal Circuit concludes Titanium Metals is a case much like the range cases where the claimed amount falls directly within the established prior art range and should be distinguished from a case in which the claimed range unquestionably falls outside the range disclosed by the prior art
The applicant takes the stance that Nakamura does not overlap with the instant claimed invention. The examiner respectfully disagrees. First, the Federal Circuit case as cited by the 2 and 20 N/mm2, the prior art has selected a range within these two points i.e. 18.8-19.6 N/mm2 (see above “the claimed amount fell within the two single amounts disclosed by the prior art. The Federal Circuit further noted that the prior art establishes two measurements, which were themselves not far apart, and the claim simply adopted a measurement between those ends”). The prior art discloses that HLB is within a range of 10 to 15. The only thing changed within the examples was the amount of HLB and the only noticeable change was tensile strength. Thus, using HLB (of the specific polymer) of 10 yields a tensile strength of 18 N/mm2 and using HLB of 15 yields a tensile strength of 20 N/mm2. Therefore, one of ordinary skill within the art at the time of the effective filling date of the invention would know that an HLB of 12.5 would yield a tensile strength of about 19N/mm2. Therefore, the examiner maintains that the tensile strength would be a range, and that the cited case sides with the examiner. 
The applicant then proceeds to argue criticality and unexpected results. The examiner does not find this argument persuasive. MPEP 716.02 discusses the requirements to be awarded unexpected results and criticality. The applicant relies on Examples 1, 2 and Comparative Examples 1 and 2. The two biggest issues are the criticality has to be commensurate in scope with the instant claimed invention (see MPEP 716.02). The examples cited by the applicant have different tensile strength i.e. Example 2 has a tensile strength of 18.82 N/mm2, this is different from the instant claimed invention. Next, Examples 1 and 2 have specific thickness of the negative electrode i.e. 150 to 153 microns, which are not within the instant claimed invention. Furthermore, the instant claimed invention does not require a .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2009/0136845) within claim 4, wherein the interpenetrating network has a tensile strength of less than 40 MPa. Yamamoto (US 2010/0075217) paragraph [0040], Liang (US 2009/0169984) paragraph [0050]. Okamoto (US 2003/0027050) abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724